Exhibit 10.1

 
 
 
 
 
COOPERATION AGREEMENT
 
This Cooperation Agreement, dated October 29, 2018 (this “Agreement”), is
between JANA Partners LLC (“JANA”) and Jack in the Box Inc. (the “Company”).
 
RECITALS
 
WHEREAS, the Company and JANA have engaged in various discussions and
communications concerning the Company’s business and other matters;
 
WHEREAS, JANA has informed the Company that it beneficially owns shares of
common stock of the Company, par value $0.01 (the “Common Stock”) totaling, in
the aggregate, 1,831,007 shares, or approximately 6.7%, of the Common Stock
issued and outstanding as of August 3, 2018 as reported in the Company’s
Quarterly Report on Form 10-Q for the quarterly period ended July 8, 2018 filed
with the Securities and Exchange Commission (the “SEC”) on August 9, 2018; and
 
WHEREAS, the Company and JANA desire to enter into an agreement regarding the
appointment and election of certain directors to the Company’s Board of
Directors (the “Board”) and certain other matters, in each case, on the terms
and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.
Board Representation and Board Matters.
 

(a)
The Company and JANA agree as follows:
 

(i)
as promptly as practicable following the execution of this Agreement, but in no
case later than January 8, 2019, the Company and JANA shall cooperate in good
faith to agree upon two directors recommended by JANA who shall be reasonably
acceptable to the Nominating & Governance Committee of the Board and the full
Board (acting in good faith in accordance with their customary and generally
applicable procedures for evaluating director candidates, and subject to
providing the items and information set forth in Section 1(b) of this Agreement)
and who qualify as independent directors (the “New Independent Directors”) under
Rule 5605 of the Nasdaq Listing Rules (the “Applicable Criteria”) to be
appointed to the Board, and upon the selection of such New Independent
Directors, the Company will promptly as practicable after December 14, 2018 and
in no case later than January 8, 2019 take all action necessary to (to the
extent the following actions are then necessary to facilitate the appointment of
the New Independent Directors to the Board) (A) increase the size of the Board
from nine (9) to eleven (11) directors, (B) appoint the New Independent
Directors to the Board to fill the newly created vacancies, and (C) take any
other action necessary to appoint the New Independent Director to the Board to
fill such vacancies.  The Company hereby agrees that a partner, employee or
Affiliate or Associate of JANA or a JANA Affiliate (a “JANA Director”) will be
considered in good faith as a New Independent Director in the event that
(1) JANA and the Company cannot in good faith agree on two New Independent
Directors who are not Affiliated or Associated with or employed by JANA or JANA
Affiliates, (2) such prospective JANA Director then satisfies the Applicable
Criteria and provides the items and information required by Section 1(b) of this
Agreement and (3) the Nominating & Governance Committee of the Board and the
full Board (acting in good faith in accordance with their customary and
generally applicable procedures for evaluating director candidates) such
prospective JANA Director’s eligibility to serve on the Board following their
review of the information provided under Section 1(b) of this Agreement;
provided, however, that, so long as the Nominating & Governance Committee and
the Board are acting in good faith and in a manner consistent with their
customary and generally applicable procedures for evaluating director
candidates, the failure to approve a JANA Director shall not be deemed to be a
breach by the Company of this Agreement; provided further, that under no
circumstances shall more than one of the New Independent Directors (including
any Replacement) serving on the Board at any time be a JANA Director;
 

 

--------------------------------------------------------------------------------

 
(ii)
if during the Standstill Period (as defined below), either or both of the New
Independent Directors resigns, refuses to serve or is unable to serve, including
as a result of death or disability or any other reason, JANA shall be entitled
to recommend a replacement New Independent Director who meets the Applicable
Criteria (a “Replacement”) and who is reasonably acceptable to the Nominating &
Governance Committee of the Board and the full Board (acting in good faith in
accordance with their customary and generally applicable procedures for
evaluating director candidates, and subject to providing the items and
information set forth in Section 1(b) of this Agreement), and such Replacement
shall be appointed to the Board as set forth in Section 1(a)(i) (it being
understood, for the avoidance of doubt, such Replacement shall thereafter be
deemed a “New Independent Director” for the purposes of this Agreement and be
entitled to the same rights and subject to the same requirements under this
Agreement applicable to the replaced director prior to his or her ceasing to be
a director, and such person shall be appointed to the Board to serve the
unexpired term, if any, of such replaced director; it being further understood,
for the avoidance of doubt, that under no circumstances shall more than one New
Independent Director (including any Replacement) serving on the Board at any
time be a JANA Director);

 
(iii)
concurrently with his or her appointment to the Board, the Board shall take the
necessary steps to appoint one of the New Independent Directors to the
Nominating & Governance Committee of the Board;

 
2

--------------------------------------------------------------------------------

 
(iv)
concurrently with his or her appointment to the Board, the Board shall take the
necessary steps to appoint one of the New Independent Directors to the
Compensation Committee of the Board;

 
(v)
the Company agrees that following the appointment of the New Independent
Directors and until the end of the Standstill Period, it shall not increase the
size of the Board to more than eleven (11) directors; and

 
(vi)
the Company will include each of the New Independent Directors in its slate of
nominees for election as directors of the Company at the Company’s 2019 annual
meeting of stockholders (the “2019 Annual Meeting”) and the Company will use its
reasonable best efforts to cause the election of the New Independent Directors
at the 2019 Annual Meeting (including recommending that the Company’s
stockholders vote in favor of the election of the New Independent Directors) and
otherwise support them for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees in the
aggregate.

 
(b)
As a condition to each New Independent Director’s appointment to the Board and
any subsequent nomination for election as a director of the Company at the 2019
Annual Meeting, such New Independent Director shall meet the Applicable
Criteria, and shall have provided to the Company completed and executed D&O
Questionnaires (in the form provided to JANA by the Company prior to the
execution of this Agreement) and executed irrevocable resignations as director
in the form attached hereto as Exhibit A (the “Irrevocable Resignation
Letter”).  As a further condition to the New Independent Directors’ nomination
for election as directors of the Company at the 2019 Annual Meeting, such New
Independent Director shall, as promptly as practicable upon request of the
Company, provide (i) executed consents from the New Independent Directors to be
named as a nominee in the Company’s proxy statement for the 2019 Annual Meeting,
and to serve as a director if so elected, in the form provided to JANA by the
Company, (ii) any information required to be or customarily disclosed for all
applicable directors, candidates for directors, and their Affiliates and
representatives in a proxy statement or other filings under applicable law or
stock exchange rules or listing standards, (iii) information in connection with
assessing eligibility, independence and other criteria applicable to all
applicable directors or satisfying compliance and legal obligations applicable
to all independent directors, and (iv) such other information as reasonably
requested by the Company from time to time with respect to JANA or the New
Independent Directors, including any information required to be provided under
Section 3.16 of the Company’s Amended and Restated By-Laws.

 
3

--------------------------------------------------------------------------------

 
(c)
At all times while serving as a member of the Board, the New Independent
Directors shall comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to non-executive Board members, including
the Company’s code of business conduct and ethics, securities trading policies,
anti-hedging policies, Regulation FD-related policies, director confidentiality
policies and corporate governance guidelines (each, a “Policy”). The Company
agrees that it will not amend any Policy for the purpose of disqualifying a New
Independent Director from service on the Board or any committee thereof. The
Company agrees to pay any compensation to which the New Independent Directors
are otherwise entitled as directors and/or committee members of the Company.

 
(d)
Notwithstanding anything to the contrary in this Agreement, the Company’s
obligations under this Agreement (including Section 3) shall terminate
immediately, and the New Independent Directors then serving on the Board shall
promptly offer to resign from the Board and any committee thereof (and, if
requested by the Company, promptly deliver their written resignations to the
Board (which shall provide for their immediate resignations), it being
understood that it shall be in the Board’s sole discretion whether to accept or
reject such resignations), and the Company shall have no further obligation with
respect to the New Independent Directors under this Section 1, if there is a
material breach by JANA of any of its obligations (i) under this Agreement which
(if capable of being cured) is not cured within 15 days after receipt by JANA of
written notice from the Company specifying such material breach or (ii) under
the Existing Confidentiality and Standstill Agreement (as defined below) or, if
executed, the New Confidentiality Agreement.  In addition, if a JANA Director
has been appointed or elected to the Board, such JANA Director shall promptly
offer to resign from the Board and any committee thereof (and, if requested by
the Company, promptly deliver his written resignation to the Board (which shall
provide for his immediate resignation), it being understood that it shall be in
the Board’s sole discretion whether to accept or reject such resignation), and
the Company shall have no further obligation with respect to the JANA Director
under this Section 1, if JANA and the JANA Affiliates and Associates,
collectively, cease to Beneficially Own an aggregate Net Long Position of at
least 3.35% (as adjusted for stock splits, stock dividends, reverse stock splits
and similar events) of the Common Stock then outstanding (the “JANA Ownership
Threshold”).  The term “Net Long Position” shall mean such shares of Common
Stock beneficially owned, directly or indirectly, that constitute such person’s
net long position as defined in Rule 14e-4 under the Exchange Act mutatis
mutandis, but the “long position” of such person for this purpose shall not
include any shares as to which such person does not have the right to vote or
direct the vote or as to which such person has entered into a derivative or
other agreement, arrangement or understanding that hedges or transfers, in whole
or in part, directly or indirectly, any of the economic consequences of
ownership of such shares.  In furtherance of this Section 1(d), the New
Independent Directors (including the JANA Director, if any) will, concurrently
with and as a condition to his or her appointment to the Board, execute the
Irrevocable Resignation Letter and deliver it to the Company.

 
 
 
4

--------------------------------------------------------------------------------

 
 
2.
Standstill.
 

(a)
For purposes of this Agreement, the “Standstill Period” shall mean the period
commencing on the date of this Agreement and ending on the date that is the
earlier of (i) the later of (A) the date that is 30 days prior to the expiration
of the Company’s advance notice period for the nomination of directors at the
2020 annual meeting of stockholders of the Company (the “2020 Annual Meeting”)
and (B) in the event a JANA Director serves on the Board pursuant to this
Agreement, fifteen (15) days following the date of departure of any such JANA
Director from the Board and (ii) a material breach by the Company of its
obligations under this Agreement which (if capable of being cured) is not cured
within 15 days after receipt by the Company of written notice from JANA
specifying the material breach; provided that, if the Company and JANA fail to
mutually agree on two New Independent Directors by January 8, 2019 as set forth
in Section 1(a)(i) above, (i) the Standstill Period shall terminate immediately
upon notice to the Company from JANA, (ii) the 2019 Annual Meeting shall not be
held prior to March 25, 2019 and (iii) the record date related to the 2019
Annual Meeting shall be set not earlier than January 25, 2019.  Notwithstanding
anything to the contrary in this Section 2(a), the Company agrees that for so
long as a JANA Director is on the Board, the Board shall promptly notify JANA in
writing of any decision not to nominate the JANA Director, if any, for election
at the 2020 Annual Meeting(which written notice, if any, shall be delivered no
later than 60 days prior to the advance notice deadline for the nomination of
directors at the 2020 Annual Meeting).

 
(b)
JANA agrees that, during the Standstill Period (unless specifically requested in
writing by the Company, acting through a resolution of a majority of the
Company’s directors), it shall not, directly or indirectly, and agrees to cause
the other JANA Affiliates and Associates to not, directly or indirectly, in any
manner, alone or in concert with others:

 
(i)
make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC but without regard to the exclusion set forth in Rule 14a1(l)(2)(iv) of the
Exchange Act) or consents to vote or advise, encourage or influence any person
other than any JANA Affiliate with respect to the voting of any securities of
the Company, including any preferred securities, the Common Stock, warrants,
options, or any securities convertible or exchangeable into or exercisable for
any such securities, or any other voting securities of the Company, including
any rights, warrants, options or other securities convertible into or
exchangeable for voting securities of the Company (collectively, “Securities of
the Company”) for the election of individuals to the Board or to approve
stockholder proposals, or become a “participant” in any contested “solicitation”
for the election of directors with respect to the Company (as such terms are
defined or used under the Exchange Act), other than a “solicitation” or acting
as a “participant” in support of all of the nominees of the Board at any
stockholder meeting or voting its shares at any such meeting in its sole
discretion (subject to compliance with this Agreement), or make or be the
proponent of any stockholder proposal (pursuant to Rule 14a-8 under the Exchange
Act or otherwise), except in all cases as expressly permitted by this Agreement;

 
 
5

--------------------------------------------------------------------------------

 
(ii)
form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any persons (excluding, for the avoidance of doubt, any group composed solely of
JANA and JANA Affiliates and Associates) with respect to any Securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any Securities of the Company in any voting trust or similar arrangement, or
subject any Securities of the Company to any arrangement or agreement with
respect to the voting thereof (including by granting any proxy, consent or other
authority to vote), except as expressly permitted by this Agreement;

 
(iii)
acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group, through swap or hedging transactions or
otherwise, any Securities of the Company or any rights decoupled from the
underlying Securities of the Company that would result in JANA (together with
the JANA Affiliates and Associates) owning, controlling or otherwise having any
beneficial or other ownership interest in 14.9% or more of Common Stock
outstanding at such time; provided, that, nothing herein will require Common
Stock to be sold to the extent that JANA and the JANA Affiliates and Associates,
collectively, exceed the ownership limit under this clause (iii) as the result
of a share repurchase or similar Company action that reduces the number of
outstanding shares of Common Stock;

 
(iv)
other than in Rule 144 open market broker sale transactions where the identity
of the purchaser is not known and in underwritten widely dispersed public
offerings, sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the Securities of the Company or any rights
decoupled from the underlying Securities of the Company held by JANA or any JANA
Affiliate to any person or entity not a party to this Agreement (a “Third
Party”) that, to JANA’s or the JANA Affiliate’s knowledge (after due inquiry in
connection with a private, non-open market transaction, it being understood that
such knowledge shall be deemed to exist with respect to any publicly available
information, including information in documents filed with the SEC), would
result in such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any beneficial or other ownership interest in
the aggregate of more than 4.9% of the shares of Common Stock outstanding at
such time or would increase the beneficial or other ownership interest of any
Third Party who, together with its Affiliates and Associates, has a beneficial
or other ownership interest in the aggregate of more than 4.9% of the shares of
Common Stock outstanding at such time;

 
 
6

--------------------------------------------------------------------------------

 
(v)
arrange, or in any way participate in, any financing for the purchase by any
third party of Securities of the Company or assets or businesses of the Company
or any of its Affiliates;

 
(vi)
effect or seek to effect, offer or propose to effect, cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose to effect or participate in, any tender or exchange offer, merger,
consolidation, acquisition, sale of all or substantially all assets or sale,
spinoff, splitoff, or other similar separation of one or more business units,
scheme of arrangement, plan of arrangement or other business combination,
recapitalization, reorganization, sale or acquisition of material assets,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or joint ventures or any of their respective
securities or a material amount of any of their respective assets or businesses
(each, an “Extraordinary Transaction”), or encourage, initiate or support any
other Third Party in any such activity; provided, however, that this clause
shall not preclude the tender (or action not to tender) by JANA or a JANA
Affiliate of any Securities of the Company into any tender or exchange offer or
vote for or against any transaction by JANA or a JANA Affiliate of any
securities of the Company with respect to any Extraordinary Transaction, in each
case provided such offer or transaction was not made or initiated by JANA or a
JANA Affiliate and no breach of Section 2(b) of this Agreement has occurred in
connection therewith;

 
(vii)
engage in any short sale or any purchase, sale or grant of any option, warrant,
convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad-based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the Securities of the Company;

 
(viii)
(A) call or request the calling of any meeting of stockholders, including by
written consent, (B) seek representation on, or nominate any candidate to, the
Board, except as expressly set forth in this Agreement, (C) seek the removal of
any member of the Board, (D) solicit consents from stockholders or otherwise act
or seek to act by written consent, (E) conduct a referendum of stockholders, (F)
present at any annual meeting or any special meeting of the Company’s
stockholders, or (G) make a request for any stockholder list or other Company
books and records, whether pursuant to Section 220 of the DGCL or otherwise;

 
(ix)
take any action in support of or make any proposal or request that constitutes: 
(i) controlling, changing or influencing the Board or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board, except as expressly set forth in this
Agreement; (ii) any material change in the capitalization, stock repurchase
programs and practices, capital allocation programs and practices or dividend
policy of the Company; (iii) any other material change in the Company’s
management, business or corporate structure; (iv) seeking to have the Company
waive or make amendments or modifications to the Company’s Restated Certificate
of Incorporation or the Amended and Restated By-Laws, or other actions, that may
impede or facilitate the acquisition of control of the Company by any person;
(v) causing a class of Securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any Securities exchange; or (vi) causing
a class of Securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

 
 
7

--------------------------------------------------------------------------------

 
(x)
make or cause to be made, or in any way encourage any other person to make or
cause to be made, any public statement or announcement, including in any
document or report filed with or furnished to the SEC or through the press,
media, analysts or other persons, that constitutes an ad hominem attack on, or
otherwise disparages, defames or slanders the Company or Affiliates thereof or
any of their respective current or former officers, directors or employees,
provided that JANA will, subject to the Existing Confidentiality and Standstill
Agreement and, if executed, the New Confidentiality Agreement, be permitted to
make objective statements that reflect JANA’s view, as a stockholder, with
respect to factual matters concerning specific acts or determinations of the
Company occurring after the date of this Agreement;

 
(xi)
make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

 
(xii)
make any public disclosure, announcement or statement or take any action that,
in each case, might reasonably cause the Company or any other person to conclude
that they need to make public disclosure with respect to all or any of the
matters set forth in this Agreement;

 
(xiii)
enter into any discussions, negotiations, agreements or understandings with any
Third Party to take or otherwise participate with any Third Party in any action
with respect to any of the foregoing, or advise, assist, facilitate, finance,
knowingly encourage, seek to persuade any Third Party to take any action or make
any statement with respect to any of the foregoing, or otherwise take or cause
any action or make any statement inconsistent with any of the foregoing;

 
 
8

--------------------------------------------------------------------------------

 
(xiv)
institute, solicit, assist or join, as a party, any litigation, arbitration or
other proceedings against or involving the Company or any of its current or
former directors or officers (including derivative actions), other than an
action to enforce the provisions of this Agreement instituted in accordance with
the terms hereof; or

 
(xv)
request, directly or indirectly, any amendment or waiver of the foregoing.

 
The foregoing subclauses (i)‑(xv) of this Section 2(b) shall not be deemed to
prohibit JANA or its directors, officers, partners, employees, members or agents
(acting in such capacity) (“Representatives”) from (x) communicating privately
regarding or privately advocating in favor of or against any of the matters
described in subclauses (i)‑(xv) of this Section 2(b) with, or (y) privately
requesting a waiver of any of the foregoing provisions of subclauses (i)‑(xv) of
this Section 2(b) from, the Company’s directors or officers, so long as such
communications, advocacy or requests are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications,
advocacy or requests.
 
(c)
Until the end of the Standstill Period, JANA shall cause all Common Stock owned,
directly or indirectly, by it, or by any JANA Affiliate, whether owned of record
or Beneficially Owned, as of the record date for any annual or special meeting
of stockholders or in connection with any solicitation of stockholder action by
written consent (each a “Stockholders Meeting”), in each case that are entitled
to vote at any such Stockholders Meeting, to be present for quorum purposes and
to be voted, at all such Stockholders Meetings or at any adjournments or
postponements thereof, for all directors nominated by the Board for election at
such Stockholders Meeting and in accordance with the recommendation of the Board
on any other proposals or other business that comes before any Stockholders
Meeting; provided however, that notwithstanding anything to herein to the
contrary, with respect to (i) a proposal relating to an Extraordinary
Transaction, (ii) matters related to the implementation of takeover defenses,
(iii) amendments to the Company’s articles of incorporation or bylaws that
diminish stockholder rights, or (iv) new or amended incentive compensation plans
submitted for stockholder approval), JANA and the JANA Affiliates and Associates
may vote their shares of Common Stock, Beneficially Owned, directly or
indirectly, in the sole discretion of JANA or such JANA Affiliate or Associate,
as applicable.

 
 
3.
Non-Disparagement. During the Standstill Period, neither the Company nor any of
its Affiliates or Associates shall in any manner, directly or indirectly, make,
or cause to be made, or in any way encourage any other person to make or cause
to be made, any public statement or public announcement including in any
document or report filed with or furnished to the SEC or through the press,
media, analysts or other persons, that disparages, defames or slanders, or
otherwise constitutes an ad hominem attack on, the New Independent Directors,
JANA, any JANA Affiliate or Associate, or any of their successors, members,
officers, directors or employees (it being understood and agreed that the
restrictions in this Section 3 shall not apply to any member of the Board’s
discussions solely among other members of the Board and/or management of the
Company). The limitations set forth in this Section 3 shall not prevent the
Company or any of its Affiliates or Associates from responding to (i) any
statement made by JANA or any JANA Affiliate or Associate of the nature
described in Section 2(b)(viii) of this Agreement if such statement was made in
breach of this Agreement or (ii) any objective statement that reflects the
Company’s view with respect to factual matters concerning specific acts or
determinations of JANA or JANA Affiliates (or their respective current or former
Representatives) occurring after the date of this Agreement.  For the avoidance
of doubt, a public statement or announcement shall only be deemed to be made by
the Company if either (A) an executive officer or a member of the Board (other
than the New Independent Directors) or (ii) an employee or representative of the
Company authorized to make such statement or announcement on behalf of the
Company.

 
9

--------------------------------------------------------------------------------

 
4.
Public Announcements. Promptly following the execution of this Agreement, the
Company shall file a Form 8‑K and JANA shall file an amendment to its Schedule
13D reporting entry into this Agreement and appending or incorporating by
reference this Agreement (the “Public Filings”).  The Company and JANA shall
mutually agree to any summary description of this Agreement used to describe
this Agreement in the Public Filings.  Neither the Company nor JANA (nor any
other JANA Affiliate or Associate) shall make or cause to be made any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Public Filings, except as required by law or the rules of
any stock exchange or with the prior written consent of the other party.

 
5.
Confidentiality Agreement. The Company hereby agrees that if a JANA Director is
appointed or elected to the Board: (a) the JANA Director shall be permitted to
and may provide confidential information to JANA’s Representatives subject to a
confidentiality agreement in a form to be agreed between the parties (the “New
Confidentiality Agreement”) (which JANA agrees to execute and deliver to the
Company simultaneously with the JANA Director’s appointment to the Board and
cause the JANA Director and JANA’s Representatives to abide by) and (b) the
Company will execute and deliver the New Confidentiality Agreement to JANA
substantially contemporaneously with execution and delivery thereof by the other
signatories thereto.  JANA acknowledges and agrees that, if a JANA Director is
appointed to the Board, (i) except in accordance with the confidentiality and
standstill letter agreement dated October  25, 2018 between JANA and the Company
(the “Existing Confidentiality and Standstill Agreement”), until such time as
the New Confidentiality Agreement becomes effective, neither JANA nor any JANA
Affiliates will request to receive, or knowingly and willingly accept, any
confidential information concerning the Company, its subsidiaries or their
respective businesses from the JANA Director and (ii) non-public materials
provided to the Board or committees thereof and communications relating thereto
that are received by the JANA Director shall be deemed confidential information.

 
6.
Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that: (a) such party has all requisite company
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; (b) this Agreement has been duly and validly authorized,
executed and delivered by it and is a valid and binding obligation of such
party, enforceable against such party in accordance with its terms; and (c) this
Agreement will not result in a violation of any terms or conditions of any
agreements to which such person is a party or by which such party may otherwise
be bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such party.

 
 
 
10

--------------------------------------------------------------------------------

 
7.
Remedy The parties hereto recognize and agree that if for any reason any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached, immediate and irreparable harm or injury would
be caused for which money damages would not be an adequate remedy. Accordingly,
each party agrees that in addition to other remedies the other party shall be
entitled to at law or equity or pursuant to this Agreement, the other party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement.

 
8.
Governing Law; Jurisdiction. This Agreement shall be governed by and construed
and enforced in accordance with the laws of Delaware without reference to the
conflict of laws principles thereof. The parties agree that any action to
enforce the terms and provisions of this Agreement or relating to the
transactions contemplated by this Agreement shall be brought exclusively in the
Court of Chancery of the State of Delaware or, if such court shall not have
jurisdiction, any state or federal court sitting in the State of Delaware. In
the event that any action shall be brought in equity to enforce the provisions
of this Agreement, no party shall allege, and each party hereby waives the
defense, that there is an adequate remedy at law. Furthermore, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
Court of Chancery in the State of Delaware or other federal or state courts
sitting in the State of Delaware in the event any dispute arises out of this
Agreement or the transactions contemplated by this Agreement, (b) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) agrees that it shall not bring
any action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the federal or state courts of the State of
Delaware, and each of the parties irrevocably waives the right to trial by jury,
(d) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms by way of equitable relief and
(e) irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address of such party’s principal
place of business or as otherwise provided by applicable law. THIS AGREEMENT
SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND
EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED
AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE
OF LAW PRINCIPLES OF SUCH STATE.

 
9.
No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 
11

--------------------------------------------------------------------------------

 
10.
Entire Agreement. This Agreement contain the entire understanding of the parties
with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

 
11.
Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy and email is transmitted to the telecopy
number set forth below and sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 
 
 
if to the Company:
Jack in the Box Inc.
 
 
 
9330 Balboa Avenue
 
 
 
San Diego, California 92123
 
 
 
Email: phillip.rudolph@jackinthebox.com
 
 
 
Attention: Phillip Rudolph, Executive Vice President,
 
 
 
Chief Legal & Risk Officer and Corporate Secretary
 
 
 
 
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
 
 
Gibson, Dunn & Crutcher LLP
 
 
 
2029 Century Park East
 
 
 
Los Angeles. California 90067-3026
 
 
 
Facsimile: 310-552-7067
 
 
 
Email: jlayne@gibsondunn.com
 
 
 
Attention: Jonathan K. Layne
 
 
 
 
 
 
 
 
 
 
if to JANA:
JANA Partners LLC
 
 
 
767 Fifth Avenue, 8th Floor
 
 
 
New York, NY 10153
 
 
 
Facsimile: 212-455-0901
 
 
 
Email: Jennifer.Fanjiang@janapartners.com
 
 
 
Attention: Legal Department
 
 
 
 
 
 
 
with a copy to (which shall not constitute notice):
 
            Schulte Roth & Zabel LLP       919 Third Avenue       New York, NY
10022        Facsimile: 212-593-5955       Email:         
marc.weingarten@srz.com       
eleazer.klein@srz.com 
      Attention : Marc Weingarten       
Eleazer Klein 
 

 
 
12

--------------------------------------------------------------------------------

 
12.
Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

 
13.
Counterparts. This Agreement may be executed in two or more counterparts either
manually or by electronic or digital signature (including by facsimile or email
transmission), each of which shall be deemed an original and which together
shall constitute a single agreement.

 
14.
Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on and
inure to the benefit of successors of the parties hereto.

 
15.
No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

 
16.
Fees and Expenses. Neither the Company, on the one hand, nor JANA, on the other
hand, will be responsible for any fees or expenses of the other in connection
with this Agreement.

 
17.
Certain Definitions: For purposes of this Agreement, the terms:

 
(a)
“Affiliate” and “Associate” shall have the meanings set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), provided, that any references to “Associate” herein shall
be deemed to be preceded by the word “controlled.”

 
(b)
“Beneficial Ownership” of “Voting Securities” means ownership of: (i) Voting
Securities and (ii) rights or options to own or acquire any Voting Securities
(whether such right or option is exercisable immediately or only after the
passage of time or upon the satisfaction of one or more conditions (whether or
not within the control of such person), compliance with regulatory requirements
or otherwise), and includes all Voting Securities which such person or any of
such person’s Affiliates or Associates has or shares the right to vote or
dispose. For purposes of this Section, no Person shall be, or be deemed to be,
the “Beneficial Owner” of, or to “Beneficially Own,” any securities Beneficially
Owned by any director of the Company to the extent such securities were acquired
directly from the Company by such director as or pursuant to director
compensation for serving as a director of the Company.

 
(c)
“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

 
 
13

--------------------------------------------------------------------------------

 
(d)
“Voting Securities” shall mean the Common Stock, and any other securities of the
Company entitled to vote in the election of directors, or securities convertible
into, or exercisable or exchangeable for Common Stock or other securities,
whether or not subject to the passage of time or other contingencies.

 
18.
Interpretation and Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein and therein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties hereto, and any controversy over interpretations
of this Agreement shall be decided without regards to events of drafting or
preparation. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The term “including” shall be deemed to mean “including without
limitation” in all instances.

 
 
[Signature Pages Follow]
 
 
14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.
 



JACK IN THE BOX INC.           
By:
/s/ Phillip Rudolph   Name:  Phillip Rudolph   Title:  Executive Vice President,
Chief Legal & Risk Officer and Corporate Secretary  

 
 
 
 
 

JANA PARTNERS LLC           
By:
/s/ Scott Ostfeld   Name: Scott Ostfeld   Title: Partner  


 
 
 
[Signature Page to Cooperation Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
FORM OF IRREVOCABLE RESIGNATION
OF THE NEW INDEPENDENT DIRECTORS
 
[__], 2019
 
Attention:  Board of Directors
Jack in the Box Inc.
9330 Balboa Avenue
San Diego, California 92123
 
Re:  Resignation
 
Ladies and Gentlemen:
 
This irrevocable resignation is delivered pursuant to Section 1(b) and 1(d) of
the Cooperation Agreement, dated as of October 29, 2018 (the “Agreement”), by
and between Jack in the Box Inc. and JANA Partners LLC. Capitalized terms used
herein but not defined shall have the meaning set forth in the Agreement. 
Effective only upon, and subject to, the occurrence of any of the following: 
(a) a material breach by JANA of any of its obligations (i) under the Agreement
and (if capable of being cured), such material breach has not been cured within
15 days after receipt by JANA of written notice from the Company specifying the
material breach or (ii) under the Existing Confidentiality and Standstill
Agreement or, if executed, the New Confidentiality Agreement or (b) as and if
then required by the Amended and Restated By-Laws of the Company, I fail to
receive a majority of the votes cast in favor of my election at any meeting for
the election of directors at which a quorum is present[, or (c) JANA and the
JANA Affiliates, collectively, cease to Beneficially Own at least the JANA
Ownership Threshold]1, I hereby resign from my position as a director of the
Company and from any and all committees of the Board on which I serve, subject
to the Board’s acceptance of this resignation.
 
This resignation may not be withdrawn by me at any time during which it is
effective.
 
 
Sincerely,
 
 
  Name:

 


--------------------------------------------------------------------------------

1
Bracketed language to be included only for a JANA Director.

 
 
 